DETAILED ACTION
Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claim 1 recites “…means for detecting...", "...means for displaying…”, “…means for transmitting…” and their respective functional languages. 
Claim limitations has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “…means for detecting...", "...means for displaying…”, “…means for transmitting…” coupled with their respective functional languages “…detecting that an application is to be uninstalled from the mobile device…”, “…displaying a prompt indicating whether the means for detecting is to be uninstalled when the application is to be uninstalled and “…transmitting an uninstallation notification to a remote data collector when the application is to be uninstalled…” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  “…means for…”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-12 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: processor 1012.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claims 2-9 do invoke 35 U.S.C. 112(f) because of the same reason as claim 1 above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claims 10-18 do not invoke 35 U.S.C. 112(f) because it recites defined or sufficient structure as described in the specification.
Claim 10 recites "...an uninstaller to…”, “…a communicator to…” and their respective functional languages and therefore meets two of the three prong analysis. 
However, claim 10 recites sufficiently definite structure because the structures "...an uninstaller to…”, “…a communicator to…”) are described in the specification (paragraphs 0029-0056) as structures for performing the respective functions and as such are not generic placeholder, (for instance “means to”, "means for", “module for" and the like) and therefore does not meet the third prong analysis and are presumed not to invoke 35 U.S.C. 112(f).
Claims 11-18 are presumed not to invoke 35 U.S.C. 112(f) for the same reason as claim 10 above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,691,510 B2 issued to Piller et al. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations of the instant application is present in the 10,691,510 B2 patent.

Instant Application: 16/882,316
U.S. Pat. No. 10,691,510 B2
Claim 1:
     An apparatus to detect uninstallation of applications on mobile devices, the apparatus comprising: 
   means for detecting that an application is to be uninstalled from the mobile device;
   






   means for displaying a prompt indicating whether the means for detecting is to be uninstalled when the application is to be uninstalled; and 




  means for transmitting an uninstallation notification to a remote data collector when the application is to be uninstalled, the uninstallation notification to enable identification of at least one of the mobile device associated with the uninstallation or a user of the mobile device.  

Claim 2:


Claim 3:
    The apparatus of claim 2, wherein the application is to transmit the status information to a data collector.  



    An apparatus to detect uninstallation of applications on mobile devices, the apparatus comprising: 
   means for detecting that an application is to be uninstalled from the mobile device, wherein the application is to gather status information of the means for detecting to ensure that the means for detecting is installed, wherein the application is to transmit the 
   means for displaying a prompt indicating whether the means for detecting is to be uninstalled when the application is to be uninstalled, wherein the means for displaying is to instruct a package manager to remove the means for detecting from the mobile device; and 
    means for communicating an uninstallation notification to the data collector when the application is to be uninstalled, and wherein the uninstallation notification is to enable identification of a panelist associated with the mobile device.


















Claims 3, 12 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1 and 19 of U.S. Patent No. 8,701,125 issued to Piller et al. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations of the instant application is present in the 8,701,125 patent.

Instant Application: 16/882,316
U.S. Pat. No. 8,701,125
Claim 1:
     An apparatus to detect uninstallation of applications on mobile devices, the apparatus comprising: 
   means for detecting that an application is to be uninstalled from the mobile device;
   





   means for displaying a prompt indicating whether the means for detecting is to be uninstalled when 


  means for transmitting an uninstallation notification to a remote data collector when the application is to be uninstalled, the uninstallation notification to enable identification of at least one of the mobile device associated with the uninstallation or a user of the mobile device.  

Claim 2:
    The apparatus of claim 1, wherein the application is to gather status information of the means for detecting to ensure that the means for detecting is installed.  


   The apparatus of claim 2, wherein the application is to transmit the status information to a data collector.  

Claim 10:
    An apparatus to detect uninstallation of applications on mobile devices, the apparatus comprising: 
   an uninstall detector to detect that an application is to be uninstalled from the mobile device; 









   a communicator to transmitting an uninstallation notification to a remote data collector when the application is to be uninstalled, the uninstallation notification to enable identification of at least one of the mobile device associated with the uninstallation or a user of the mobile device.  

Claim 11:
   The apparatus of claim 10, wherein the application is to gather 

Claim 12:
     The apparatus of claim 11, wherein the application is to transmit the status information to a data collector.


Claim 19:
   A tangible machine-readable storage medium, storing instructions which, when executed, cause a machine to at least: 
    




  detect that an application is to be uninstalled from a mobile device; 
   



















   transmit an uninstallation notification to a remote data collector when the application is to be uninstalled, the uninstallation notification to enable identification of at least one of the mobile device associated with the uninstallation or a user of the mobile device.  



Claim 20:
    The tangible machine-readable storage medium of claim 19, wherein the application is to gather status information of the uninstall 


     An apparatus to detect uninstallation of an application on a mobile device, the apparatus comprising: 
    an uninstall detector on the mobile device to detect that the application is to be uninstalled from the mobile device, the application to gather status information of the uninstall detector to ensure that the uninstall detector is installed, the application to transmit status information to a data collector; 
   an uninstaller to display a prompt regarding whether the uninstall detector is to be uninstalled when the application is to be uninstalled 
    a communicator to transmit an uninstallation notification to the data collector when the application is to be uninstalled, the uninstallation notification to enable identification of a panelist associated with the mobile device, at least one of the uninstall detector, the uninstaller, or the communicator is implemented by a processor. 














Claim 1:
     An apparatus to detect uninstallation of an application on a mobile device, the apparatus comprising: 
    an uninstall detector on the mobile device to detect that the application is to be uninstalled from the mobile device, the application to gather status information of the uninstall detector to ensure that the uninstall detector is installed, the application to transmit status information to a data collector; 

    a communicator to transmit an uninstallation notification to the data collector when the application is to be uninstalled, the uninstallation notification to enable identification of a panelist associated with the mobile device, at least one of the uninstall detector, the uninstaller, or the communicator is implemented by a processor. 














Claim 18:
       A tangible machine-readable storage medium, storing instructions which, when executed, cause a machine to at least: 
   install an application on a mobile device, wherein the application is an on-device meter to monitor usage of the mobile device;

   gather, at the application on the mobile device, status information of the application monitor to ensure that the application monitor is installed; 
    transmit, from the application on the mobile device, the status information to a remote data collector; 
   identify, at an application monitor on the mobile device, a first notification that the application is to be uninstalled;     display a prompt regarding 
    transmit an uninstallation notification to the remote data collector, the uninstallation notification including an identifier to identify at least one of the mobile device associated with the uninstallation or a user of the mobile device. 
 









Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 6-10, and 15-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pub. No. 2010/0248709 A1 to Chmaytelli et al. in view of U.S. Pub. No. 2012/0117127 A1 to MacDonald and further in view of U.S. Pub. No. 2011/0167175 A1 to Chang.

Wireless Telephone 100), the apparatus comprising: 
means for detecting that an application is to be uninstalled from the mobile device (“...Another example of a message broadcast by the BTS 214 is a recall message 218. As further discussed herein, a recall message 218 is a message that is sent over the network 200 by the recall command source 222 to the wireless telephones 100 carrying the targeted application program 109. In response to the recall message 218, the wireless telephones 100 automatically communicate with the recall command source 222. The recall command source 222 sends the wireless telephones 100, at a minimum, the identity of the targeted application program 109 and an instruction to uninstall the targeted application program 109. In response to receiving this information, the wireless telephones 100 uninstall the targeted application program 109. Alternatively, the recall command source 222 sends the wireless telephones 100 an instruction to retrieve the identity of the targeted application program 109 from another component of the network 200, including without limitation, a server 206...FIG. 6 shows a sequence 600 to illustrate one example of the uninstallation of a targeted application program 109 stored on the wireless telephone 100 after the wireless telephone 100 receives a recall command 216 or otherwise receives the identity of a targeted application program 109 and an instruction to uninstall that program...” paragraphs 0043/0067); and 
means for transmitting (automatically sends a message) an uninstallation notification to a remote data collector (Program Manager 202) when the application is to be uninstalled, the uninstallation notification to enable identification of at least one of the mobile device associated with the uninstallation or a user of the mobile device (“...Conversely, in step 414, if the wireless telephone 100 is operated to delete one or more application programs 108, the wireless telephone 100 directs the download client 114 to locate the application program 108 to be deleted, and uninstalls the application program 108. After the application program 108 is deleted, the wireless telephone 100 automatically updates its local database 112 to delete the record of the application identification 302 representing the deleted application program 108. The wireless telephone 100 also automatically sends a message over the network 200 to the program manager 202 notifying the program manager 202 of the deleted application program 108. In response, the program manager 202 updates the record of application identifications 302 corresponding to that wireless telephone 100 maintained in the program manager database 204 (step 406)...In step 610, the recall command source 222 communicates the confirmation of the uninstallation to the program manager 202 (this step assumes that the recall command source 222 and the program manager 202 are not the same entity). The program manager 202 updates the program manager database 204 to reflect the fact that the wireless telephone 100 no longer contains the targeted application program 109 in an operable form. To do this, the program manager 202 deletes the application identification 302 representing the targeted application program 109 from the list of application programs 108 downloaded on that particular wireless telephone 100...” paragraph 0055/0076).  
Chmaytelli is silent with reference to means for displaying a prompt indicating whether the means for detecting is to be uninstalled when the application is to be uninstalled.
MacDonald teaches means for displaying a prompt indicating whether the application files (ancillary files) is to be uninstalled when the application is to be uninstalled (“...Various embodiments are directed to improving the process of uninstalling applications from a computing Embodiments may include an application that scans the storage media for a computing device to identify ancillary files, and to identify what other applications may use the ancillary files. When a user attempts to delete an application, the scanning application may provide an interface to the user that lists the ancillary files and what other applications may use them. The user may then select which ancillary files to delete. The scanning application may be independent of the applications being deleted and of the operating system of the computing device... User interface 220 may be displayed when uninstall detection module 216 detects an application deletion. User interface 220 may identify which ancillary files are associated with the deleted application and display a list of those files to the user. User interface 220 may compare the application-specific file list to file list 218 to identify the associated ancillary files and to determine what other applications may use the ancillary files. The displayed list may show the user what, if any, other applications may use each ancillary file. The user may then select which ancillary files to delete along with the deleted application...” paragraphs 0008/0021).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of one or more applications/one or more programs 1010) is to be uninstalled when the application is to be uninstalled (“...In step 750, if the communication device 100-500 is disconnected from the computing device 170, a disconnection signal is received or intercepted by one or more applications launched in step 230. In one implementation, these applications can automatically uninstall the application or applications from computing device 170, and including itself or themselves and may delete any data stored thereon. In this case, no data from the computing device 180 will be retained in the computing device 170 after the communication device is unplugged, thus enhancing privacy and security...After detecting the disconnection of the communication device 100-500, the one or more programs 1010 may completely or partly uninstall and/or delete themselves as well as any other applications launched from the communication device 100-500 to the computing device 1030. Any temporary data that was not previously in the computing device 1030 may also be deleted...” paragraphs 0069/0099).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Chmaytelli and MacDonald with the teaching of Chang because the teaching of Chang would improve the system of Chmaytelli and MacDonald by providing a technique for “self” un-installation to manage memory resources.

As to claim 6, Chmaytelli teaches the apparatus of claim 1, a means for startup detection to cause the means for detecting to determine if the application has been uninstalled during startup of the mobile device (“...A non-transitory computer-readable storage medium containing instructions stored thereon, which, when executed by a wireless device capable of communicating over a wireless network and having operating software for supporting a computer platform on said wireless device capable of executing applications, cause the wireless device to perform operations, the instructions comprising: instructions to boot-up the wireless device, said instructions to boot-up configured to initialize said wireless device for normal communications over the wireless network; instructions to remotely receive, after the instructions to boot-up boots-up the wireless device, a recall command including a unique application identification for a targeted application available for execution on said computer platform of said wireless device; and instructions to uninstall, responsive to said remote recall command, said targeted application without requiring end-user interaction, wherein the uninstallation of the targeted application results in the targeted application no longer functioning...” claim 20).  

As to claim 7, Chmaytelli teaches the apparatus of claim 1, wherein the application is an on-device meter application (Targeted Application Program 109) (“...Another example of a message broadcast by the BTS 214 is a recall message 218. As further discussed herein, a recall message 218 is a message that is sent over the network 200 by the recall command source 222 to the wireless telephones 100 carrying the targeted application program 109. In response to the recall message 218, the wireless telephones 100 automatically communicate with the recall command source 222. The recall command source 222 sends the wireless telephones 100, at a minimum, the identity of the targeted application program 109 and an instruction to uninstall the targeted application program 109. In response to receiving this information, the wireless telephones 100 uninstall the targeted application program 109. Alternatively, the recall command source 222 sends the wireless telephones 100 an instruction to retrieve the identity of the targeted application program 109 from another component of the network 200, including without limitation, a server 206...FIG. 6 shows a sequence 600 to illustrate one example of the uninstallation of a targeted application program 109 stored on the wireless telephone 100 after the wireless telephone 100 receives a recall command 216 or otherwise receives the identity of a targeted application program 109 and an instruction to uninstall that program...” paragraphs 0043/0067).  

As to claim 8, Chmaytelli teaches the apparatus of claim 7, wherein the means for detecting is to detect uninstallation of the on-device meter application (Targeted Application Program 109) (“...Another example of a message broadcast by the BTS 214 is a recall message 218. As further discussed herein, a recall message 218 is a message that is sent over the network 200 by the recall command source 222 to the wireless telephones 100 carrying the targeted application program 109. In response to the recall message 218, the wireless telephones 100 automatically communicate with the recall command source 222. The recall command source 222 sends the wireless telephones 100, at a minimum, the identity of the targeted application program 109 and an instruction to uninstall the targeted application program 109. In response to receiving this information, the wireless telephones 100 uninstall the targeted application program 109. Alternatively, the recall command source 222 sends the wireless telephones 100 an instruction to retrieve the identity of the targeted application program 109 from another component of the network 200, including without limitation, a server 206...FIG. 6 shows a sequence 600 to illustrate one example of the uninstallation of a targeted application program 109 stored on the wireless telephone 100 after the wireless telephone 100 receives a recall command 216 or otherwise receives the identity of a targeted application program 109 and an instruction to uninstall that program...” paragraphs 0043/0067).  
As to claim 9, Chmaytelli teaches the apparatus of claim 8, wherein the means for detecting is dedicated to monitoring the on-device meter application (Targeted Application Program 109) (“...Another example of a message broadcast by the BTS 214 is a recall message 218. As further In response to the recall message 218, the wireless telephones 100 automatically communicate with the recall command source 222. The recall command source 222 sends the wireless telephones 100, at a minimum, the identity of the targeted application program 109 and an instruction to uninstall the targeted application program 109. In response to receiving this information, the wireless telephones 100 uninstall the targeted application program 109. Alternatively, the recall command source 222 sends the wireless telephones 100 an instruction to retrieve the identity of the targeted application program 109 from another component of the network 200, including without limitation, a server 206...FIG. 6 shows a sequence 600 to illustrate one example of the uninstallation of a targeted application program 109 stored on the wireless telephone 100 after the wireless telephone 100 receives a recall command 216 or otherwise receives the identity of a targeted application program 109 and an instruction to uninstall that program...” paragraphs 0043/0067).  
 

Chmaytelli teaches a tangible machine-readable storage medium (“...The exemplary wireless telephone 100 shown in FIG. 1 includes a microprocessor, logic circuit, assembly of discrete circuit elements, application-specific integrated circuit (ASIC), or other data processing entity. In the example of FIG. 1, this processing entity is implemented as an ASIC 102 installed at the time the wireless telephone 100 is manufactured. The ASIC is a hardware component that is driven by software included in the ASIC. This processing circuitry may also include an API, as illustrated by the API 104, which is installed in the wireless telephone 100 at the time of manufacture. The API 104 is a software layer configured to interact with the ASIC and runs on the ASIC hardware. The API 104 serves as an interface between the ASIC 102 hardware and application programs 108 (discussed below) installed on the wireless telephone 100. Alternatively, the wireless telephone 100 may contain any other form of circuitry that would allow programs to be operated in a manner that is compatible with the hardware configuration of the wireless telephone 100. The wireless telephone 100 also includes storage 106. The storage 106 comprises RAM and ROM, but alternatively may be any form of memory such as EPROM, EEPROM or flash card inserts...” paragraph 0028).

As to claim 15, see the rejection of claim 6 above.

As to claims 16-18, see the rejection of claims 7-9 respectively.

Claims 2, 3, 11, 12 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pub. No. 2010/0248709 A1 to Chmaytelli et al. in view of U.S. Pub. No. 2012/0117127 A1 to MacDonald and further in view of U.S. Pub. No. 2011/0167175 A1 to Chang as applied to claims 1, and 19 above, and further in view of U.S. Pub. No. 2012/0209946 A1 to McClure et al.

As to claim 2, Chmaytelli as modified by MacDonald and Chang teaches the apparatus of claim 1, however it is silent with reference to wherein the application is to gather status information of the means for detecting to ensure that the means for detecting is installed.  
McClure teaches wherein the application is to gather status information (notifications related to uninstall status) of the means for Background Transfer Service 102) (“...In one aspect, a data sharing service moves or copies data transferred (downloaded) from the remote source into local storage accessible by an application. The data sharing service moves or copies data from storage accessible by an application for transferring (uploading) data to a remote source. In one aspect, an application instance manager provides notifications related to uninstall status, license revocation or reinstatement status of an application to the background transfer service, which may respectively cancel, pause and/or resume each pending transfer request for that application...In one aspect, upon receiving information (e.g., a notification) indicating that an application is being uninstalled, managing the data transfer request comprises canceling each data transfer request corresponding to that application. Upon receiving information indicating that a license of an application is revoked, managing the data transfer request comprises pausing each data transfer request corresponding to that application; upon receiving information indicating that the license of the application is reinstated, managing the data transfer request comprises resuming each paused data transfer request corresponding to that application...With respect to application uninstall, the background transfer service 102 authors an in-process COM server that implements the IBackgroundServiceProxy interface so that the application instance manager 116 can notify the background transfer service when an application is uninstalled or its license revoked/reinstated. The background transfer service notifies the application instance manager 116 of the creation and deletion of each request as well as when the background transfer service 102 has started and is ready to accept notifications from the application instance manager 116...In addition, the background transfer service 102 uses an application instance manager 116 (AIM) to receive notifications regarding application uninstall and license revocation and reinstatement. To this end, the application instance manager 116 comprises a component that sends notifications about application uninstall and license revoke/reinstatement to the background transfer service 102...” paragraphs 0006/0009/0103/0044).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Chmaytelli, MacDonald and Chang with the teaching of McClure because the teaching of McClure would improve the system of Chmaytelli, MacDonald and Chang by providing a background service for 

As to claim 3, Chmaytelli as modified by MacDonald teaches the apparatus of claim 2, however it is silent with reference to wherein the application is to transmit the status information to a data collector.  
McClure teaches wherein the application is to transmit the status information to a data collector (Background Transfer Service 102) (“...In one aspect, a data sharing service moves or copies data transferred (downloaded) from the remote source into local storage accessible by an application. The data sharing service moves or copies data from storage accessible by an application for transferring (uploading) data to a remote source. In one aspect, an application instance manager provides notifications related to uninstall status, license revocation or reinstatement status of an application to the background transfer service, which may respectively cancel, pause and/or resume each pending transfer request for that application...In one aspect, upon receiving information (e.g., a notification) indicating that an application is being uninstalled, managing the data transfer request comprises canceling each data transfer request corresponding to that application. Upon With respect to application uninstall, the background transfer service 102 authors an in-process COM server that implements the IBackgroundServiceProxy interface so that the application instance manager 116 can notify the background transfer service when an application is uninstalled or its license revoked/reinstated. The background transfer service notifies the application instance manager 116 of the creation and deletion of each request as well as when the background transfer service 102 has started and is ready to accept notifications from the application instance manager 116...In addition, the background transfer service 102 uses an application instance manager 116 (AIM) to receive notifications regarding application uninstall and license revocation and reinstatement. To this end, the application instance manager 116 comprises a component that sends notifications about application uninstall and license revoke/reinstatement to the background transfer service 102...” paragraphs 0006/0009/0103/0044).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Chmaytelli, MacDonald and Chang with the teaching of McClure because the teaching of McClure would improve the system of Chmaytelli, MacDonald and Chang by providing a background service for controlling/managing uninstallation and/or revocation of an application (McClure paragraph 0044).

As to claim 11 and 20, see the rejection of claim 2 above.

As to claim 12, see the rejection of claim 3 above.



Claims 4 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pub. No. 2010/0248709 A1 to Chmaytelli et al. in view of U.S. Pub. No. 2012/0117127 A1 to MacDonald and further in view of U.S. Pub. No. 2011/0167175 A1 to Chang as applied to claims 1, and 10 above, and further in view of U.S. Pub. No. 2002/0144248 A1 to Forbes et al.

As to claim 4, Chmaytelli as modified by MacDonald teaches the apparatus of claim 1, however it is silent with reference to wherein the means for displaying is to instruct a package manager to remove the means for detecting from the mobile device.  
Forbes teaches wherein the means for displaying is to instruct a package manager to remove the means for detecting from the mobile device (“...When a user requests execution of software, the package manager uses the code store data structure to locate the appropriate components for the operating system to use. When the user requests the uninstallation of a software package, the package manager deletes the appropriate components from the computer and updates the code store data structure accordingly...When the user wants to uninstall a software package from the local computer, a standard uninstall routine provided by the runtime environment invokes the package manager to update the code store data structure accordingly (step 380). The package manager removes the corresponding software package entry in the code store data structure (step 381). The package manager does not delete a component from the directory unless no other installed software package references it (step 383)...” paragraphs 0016/0076).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Chmaytelli, MacDonald and Chang with the teaching of Forbes because the teaching of Forbes would improve the system of Chmaytelli, MacDonald and Chang by providing a software package manager that manages the installation, execution and uninstallation of software packages acquired through various media (Forbes paragraph 0099).

As to claim 13, see the rejection of claim 4 above.




Allowable Subject Matter
Claims 5 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
U.S. Pub. No. 2011/0071884 A1 to Michaelis et al. and directed to system and process of uninstalling application.
U.S. Pub. No. 2014/0149463 A1 to Uola and directed to a resource manager component configured to manage a database.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757. The examiner can normally be reached Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHARLES E ANYA/Primary Examiner, Art Unit 2194